Citation Nr: 1647435	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  09-02 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected anterior cruciate ligament tear of the right knee, status post reconstruction surgery.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1979 to February 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Winston-Salem, North Carolina.

In a December 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected anterior cruciate ligament tear of the right knee, status post reconstruction surgery.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2016 Joint Motion for Remand (Joint Motion) and Court Order, this claim has been remanded to the Board for further consideration consistent with the directives contained therein.


ORDER TO VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904 (a) (2015).  In December 2015, the Board denied the Veteran's claim for entitlement to service connection for a left knee disorder, to include as secondary to the Veteran's service-connected anterior cruciate ligament tear of the right knee, status post reconstruction surgery.  The Veteran appealed that decision to the Court.  Based on the Joint Motion, the Court issued an Order remanding the case to the Board.  In order to prevent prejudice to the Veteran, the Board's December 2015 decision is vacated and a new decision will be entered as if the December 2015 decision had never been issued.



REMAND

The October 2015 VA examination is inadequate, as the examiner listed conditions that may cause an injured lower extremity to affect the second extremity, but did not apply any analysis to the facts at hand in this case.  Moreover, the October 2015 VA examiner did not discuss the antalgic gait as noted in the Joint Motion.  Although the October 2015 VA examiner noted that a measurement of the center of gravity or leg length was important in the determining whether an injured lower extremity could affect the second lower extremity, such measurements were not conducted or reported.

As such, the Veteran must be afforded another VA examination regarding the etiology of his left knee disorder.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).

A Board decision in June 2014 denied the issue of entitlement to service connection for a thoracic spine disorder.  The Veteran filed a claim to reopen this issue in October 2015.  A rating decision dated in February 2015, denied the Veteran's claim to reopen the issue of entitlement to service connection for a thoracic spine disorder.  The Veteran filed a notice of disagreement to this action in September 2016.  A statement of the case has not been issued.  While it is true that the veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all VA treatment records regarding the Veteran's left knee disorder from February 2016 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development has been accomplished, the Veteran must be afforded a VA examination of his left knee by the examiner that conducted the October 2015 examination.  If that examiner is not available, another examiner must conduct the examination.

All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.
 
Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed left knee disorder is related to the Veteran's active duty service.  
 
The examiner must determine whether the Veteran's service-connected right knee disorder aggravates or caused his left knee disorder.  In discussing the clinical findings of the examination, the examiner must indicate whether the Veteran's service-connected right knee disorder caused major displacement of the center of gravity when walking, whether there was a significant shortening of the injured limb, and whether an abnormal gait had been present for an extended period of time.  In so doing, the examiner must determine whether a chronic gait abnormality currently exists.  The examiner must consider the findings of previous VA examinations concerning a chronic gait abnormality, as well as the Veteran's statements.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  Thereafter, the RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a thoracic spine disorder.  38 C.F.R. § 19.26 (2015).  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the February 2015 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a thoracic spine disorder, the issue must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


